NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on January 18, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below:
The Indian Office Action dated December 24, 2021 based on a related foreign patent document (EP 1363446–A2 and CN 108616671–A) therein have been considered.
Shinji (EP–1363446 – A2) describes setting a condition to allow or not the use of an order information file based on an operation of an owner of the data. A display data is transmitted to the network to display contents of the order information file if it is set to allow the usage of the order information file. A processing of the data is executed in accordance with the contents of the order information file.
Junya (CN 108616671–A) describes an electronic device that is easy to display information. Electronic equipment that communicates with a server system via a network includes display component information acquisition means that transmits information on the electronic equipment to the server system and acquires information on a display component corresponding to the information on the electronic equipment, display component display means that reads information on the display component stored in a display component information storage unit at every predetermined timing and displays the display component on the display device, receipt means that receives a depression of the display component, and information display means that acquires information associated with the display component from the server system and displays it on the display device when the display component is depressed.
 RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on December 29, 2021.
In view of amendments filed December 29, 2021 to the title, the objection to the specification is withdrawn.

In view of the new claim amendments and applicant argument [Remarks] filed December 29, 2021 with respect to 35 U.S.C. 112(f) claim interpretation have been carefully considered and the claim interpretation under 35 U.S.C. 112(f) is withdrawn.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
*** INFORMATION PROCESSING APPARATUS THAT MAKES A NOTIFICATION REGARDING A QUANTITY OF A CONSUMABLE BASED ON RESOURCE INFORMATION ACQUIRED FROM AN IMAGE OUTPUT APPARATUS, INFORMATION PROCESSING SYSTEM, AND METHOD ***
  ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Processing Apparatus That Makes A Notification Regarding A Quantity Of A Consumable Based On Resource Information Acquired From An Image Output Apparatus, Information Processing System, And Method.
Claims 1–9, 11–16 and 18 are allowed. Claims 2–9 depend on claim 1. Claims 12–16 depend on claim 11.
The Non-Final Rejection (October 06, 2021) indicated that claims 5, 10 and 15–17 would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. The Reply has amended independent claims 1, 11 and 18 and incorporate the allowable subject matter of claim 10. Accordingly, claims 1, 11 and 18 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claims 1, 11 and 18. 
The Reply has amended claims 1, 11 and 18 to add several features as shown in the excerpt below: 
“[1] […] a generation unit that generates notification information indicating a quantity or amount of the consumable based on the resource information acquired from the image output apparatus; and 

wherein the acquisition unit acquires the resource information of a plurality of types of consumables from each of a first image output apparatus and a second image output apparatus, 
the generation unit generates the corresponding notification information for each of the plurality of types based on the acquired resource information, and 
the notification unit makes a notification of the notification information for each of the plurality of types, 
wherein the resource information is generated based on identification information of the image output apparatus and identification information of a mounting position of the consumable in a case where resource information concerning a remaining amount of a consumable is not acquired from the image output apparatus.” along with all other limitations as required by independent claim 1.
“[11] […] a notification unit that makes a notification of the notification information transmitted from the information processing apparatus, 
wherein the acquisition unit acquires the resource information of a plurality of types of consumables from each of a first image output apparatus and a second image output apparatus, 
the generation unit generates the corresponding notification information for each of the plurality of types based on the acquired resource information, and 
the notification unit makes a notification of the notification information for each of the plurality of types,
wherein the resource information is generated based on identification information of the image output apparatus and identification information of a mounting position of the consumable in a case where resource information concerning a remaining amount of a consumable is not acquired from the image output apparatus.” along with all other limitations as required by independent claim 11. 
“[18] […] making a notification of the generated notification information, 
wherein in the acquiring, the resource information of a plurality of types of consumables is acquired from each of a first image output apparatus and a second image output apparatus, 
in the generating, the corresponding notification information is generated for each of the plurality of types based on the acquired resource information,
in the making the notification, a notification of the notification information for each of the plurality of types is made, and 
wherein the resource information is generated based on identification information of the image output apparatus and identification information of a mounting position of the consumable in a case where resource information concerning a remaining amount of a consumable is not acquired from the image output apparatus.” along with all other limitations as required by independent claim 18.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Osuki (11,061,631)
Describes an image forming apparatus is provided communicates with a server that includes an acquisition unit configured to acquire a state of a consumable of the image forming apparatus, a transmission unit configured to transmit a notification based on the state of the consumable that is acquired by the acquisition unit, to the server, and a setting unit 

Describes a delivery system including an information processing apparatus operated by a user, a printing apparatus and a server that instructs delivery of a consumable of the printing apparatus. The information processing apparatus requests screen information for making a contract related to the delivery of the consumable to the server, displays a screen based on the screen information received from the server, and transmit registration information input on the screen to the server.
Ohta et al. (2020/0201230)
Describes a technology relating to an image forming apparatus configured to calculate a toner usage amount per day. The image forming apparatus stores the calculated toner usage amount per day in a list when a toner usage history is permitted to be stored, and avoids storing the calculated toner usage amount per day in the list when the usage history is inhibited from being stored. 

Table 1
   CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672


/Henok Shiferaw/Primary Examiner, Art Unit 2672